Citation Nr: 1133318	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  03-28 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to March 1989.

This appeal arises to the Board of Veterans Appeals (Board) from a December 2002 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for gastritis and GERD.  The appeal also arises from a September 2008 RO rating decision that denied secondary service connection for those disorders.

In July 2004, the Veteran testified before the undersigned Veterans Law Judge.

In December 2004, November 2006, July 2007, March 2009, and May 2010, the Board remanded the case for development.  Unfortunately, another remand is necessary.  For the reasons expressed below, the case is remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the Veteran if further action on his part is required.


REMAND

The United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a May 2010 Remand decision, the Board requested that the AMC return the claims files to the August 14, 2008, VA compensation examiner for an addendum report.  It does not appear that the AMC accomplished this action item.  The Veteran's representative has specifically noted this shortcoming and has asked for a remand in order to accomplish this action.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  While the issues have been developed as service connection for gastritis and GERD and in August 2008 a VA compensation examiner dissociated these disorders from active service or service-connected disabilities, an August 2008 examination report notes that several fundic and gastric body polyps were identified through endoscopy.  No health professional has addressed whether these fundic and gastric polyps might be the source of the Veteran's long-standing epigastric symptoms.  Clinical records document complaints of gastric pains since April 1990, in an August 2002 claim for benefits, the Veteran reported that epigastric pains first developed during active service in January 1987.

The duty to assist includes obtaining a medical opinion to determine the likelihood that fundic and gastric polyps were caused by active military service.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  VA should return the claims files to the August 14, 2008, compensation examiner for an addendum report.

2.  The physician should review the pertinent medical history and then address whether it is at least as likely as not (50 percent or greater probability) that the fundic and gastric body polyps discovered in February 2008 were caused by active service.  If the answer to this question is "no", then is it at least as likely as not that these polyps were caused or aggravated by service-connected disabilities?

The physician should offer a rationale for any conclusion in a legible report.  If the question cannot be answered, the physician should state the reason.  The Veteran may be re-examined, if necessary.  If the requested physician is not available, a qualified substitute may be used.

3.  Following the above, the AMC should review all relevant evidence and re-adjudicate the service connection claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

Thereafter, the case should be returned to the Board, if otherwise in order. The purposes of this remand are to comply with due process of law and to further develop the claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination (if an examination is scheduled), without good cause, may have adverse consequences on his claim. 38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


